Canty, J.
1878 G-. S. ch. 34, § 338, as amended at various times since its passage, provides that not less than twenty five persons residing in adjoining towns, and owning, collectively, property of not less than $25,000 in value, may form themselves into a corporation for tbe purpose of mutual insurance against loss or damage by fire, bail, lightning, or storms. Section 347 provides: “Nor shall 'they insure any property other than detached dwellings and their contents, and farm buildings and their contents, and live stock, and bay and grain in tbe bin or stack.”
*243The plaintiff corporation was organized under this statute, and the defendant became a member thereof. The amended articles of incorporation specify the hazards to be insured against, and the kinds of property to be insured, as specified in the statute. Neither the statute nor the articles authorize the insurance of standing or growing grain, and the statute, by its terms, expressly forbids it.
Notwithstanding this, the plaintiff organized what is called the “Hail Department” of its business, and went into the business of insuring standing grain against loss by hail. It attempted so to insure the defendant’s standing grain, and issued to him a policy purporting to do so. This is a suit brought by it to enforce payment of the premiums or assessments which he agreed to pay for such insurance. The defendant defended on the ground that such insurance was ultra vires; beyond the powers of the corporation, and the court below so held, and ordered judgment on that ground for the defendant.
We are of the opinion that such attempted insurance was clearly ultra vires, and that the judgment for the defendant should be affirmed. So ordered.
(Opinion published. 57 N. W. Rep. 656.)